DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2021 has been entered.

Response to Arguments
The amendment filed November 30, 2021 has been entered. Claims 6-15 are pending in the application. Claims 6, 14, and 15  have been amended. The independent claims are claims 6 and 15.
The applicants arguments in the Remarks, dated November 30, 2021, have bene fully considered. The arguments made under the heading “(1) Comparison to Hayakawa” will be addressed first. In some sense it seems prosecution of the case has now moved from whether or not the cited references teach a first and second bird’s eye view, according to claim 6, to whether or not the PVM and IPA modes of the present application are analogous to that of Hayakawa. The applicant explicitly put on the Remarks, that “In the PVM mode, ECU (display control unit) does not execute any processing of detecting parking spaces.” The wording in this quote is a bit difficult to understand. Does this mean that the PVM does not execute any processing of detected parking spaces? Or that the PVM mode does not execute any processing or detecting of parking spaces? Overall, it seems that the point being made is that in the PVM mode, no processing of detected parking spaces is made. Paragraph 0008 of the specification of the present application supports this argument by stating that there is a “parking assist control which determines a target parking position of a vehicle.” The paragraph then goes on to state that in PMV mode “parking assist control is not being performed”. Therefore, the system is not determining “a target parking position of the vehicle” in PVM mode. It seems the system does not detect nor determine a parking position in the PVM mode.
The applicant then contrasts this with Hayakawa, which identifies and highlights available parking spaces in what the applicant and the examiner have been calling phase A. Furthermore, while still in phase A the driver selects one of the highlighted parking spaces in order to enter what has been called phase B. 
The applicant argues that, in contrast to this, in the present application, a driver pushes an IPA mode button to enter the IPA mode, and that it is after hitting this button that parking assist begins. When the IPA button is pushed is when the second bird’s eye view appears. That is when the parking assist system will automatically park the vehicle. 
As just pointed out with reference to paragraph 0008, it seems the applicant is correct to argue that the PVM mode does not process parking spaces, though the assist a driver in a parking operation”. No similar statement is made in the claims about the PVM mode. Paragraph 0084 of the spec. teaches that the bird’s eye view in IPA mode “enables the target stop position 208 and/or the target parking position 209 to be easily displayed”. That could be thought of as assisting the driver in a parking operation. 
In the present application, it seems very likely that in the PVM mode, parking lines are displayed, since the first and second bird’s eye images are all based on the “an image” at the beginning of claim 6. If the image included parking lines, they would almost certainly be shown if within the first surrounding region. However, the applicant seems to argue that, unlike in Hayakawa in which potential parking spaces are identified in phase A by highlighting them, the “target parking position 209” that is displayed in “surrounding region 200b,” i.e. the second bird’s eye view, in Fig. 8 of the present application, is only shown in the IPA mode. Is this the case? The specification teaches in paragraph 0084 that entering IPA mode “enables the target stop position 208 and/or the target parking position 209 to be easily displayed”. Even if this is slightly ambiguous, again, paragraph 0008 teaches that “performing a parking assist control which determines a target parking position of the vehicle” is disclosed. The paragraph also teaches that in the PVM mode “parking assist control is not being performed. This clearly means that a target parking position is not determined. And if it is not determined, it cannot be displayed. 
So the examiner believes that, in terms of identifying and highlighting potential parking spots, Hayakawa does this is phase A. The present application generally 
This brings up the question of when the present disclosure actually does select a target parking position. This is mentioned in paragraphs 0064-0065. The driver is first driving at slow speed in PVM mode. A first bird’s-eye view showing a first surrounding region is shown, which can include obstacles that the driver may wish to avoid. Then the driver decides on a good parking spot. Paragraph 0064 describes what happens next. “The…parking assist control is started by the driver pressing the IPA switch 15…after the driver brings the own vehicle alongside a target parking position and tentatively stops the own vehicle.” The implication seems to be a driver pulls up next to a “target parking position” and stops the vehicle. The driver hits the IPA switch. It seems the driver knows that the system will understand that parking right next to an open space and hitting the IPA switch means the driver wants the system to recognize that space and automatically park in it. So the driver, selects a stop, then stops the vehicle by it, then “after” that the driver hits the IPA switch. Paragraph 0065 goes on to teach what happens after that. “When…parking assist control is started” the computer “recognizes mark lines, determines a target parking position out of a region divided by 
Yet if the above interpretation is correct, then why, in IPA mode, are instructions 210 given to the driver, as discussed in paragraph 0068 and Fig. 8, item 210, which states “travel forward slowly”? Why is the driver being commanded to operate the vehicle if the vehicle is already in the automatic parking mode, i.e. IPA mode? The answer to that isn’t clear in the specification. It may be that the disclosure relates to a non-fully automatic parking assist system. The driver may operate the gas and brake pedals while the vehicle automatically operates the steering wheel. 
So what can be said about the differences between the present application and Hayakawa? In Hayakawa, the driver, in phase A, cruises a parking lot, stops next to a parking space, and select the desired space on the display screen. When the driver does that, the system enters phase B and the system parks the car. In the present application, the driver, in PVM mode, cruises a parking lot, stops next to a parking space, and select the IPA switch. When the driver does that, the system enters IPA mode, the system selects the target parking position 209 that it believes you want, and parks your car. So the difference is really that in the present application, the driver stops next to a parking space, pushes a button, enters IPA mode, and the space is selected. In Hayakawa, the driver stops next to a parking space, pushes a button to select the space, at which point the system enters phase B. There are slight differences in terms of whether or not the driver selects an exact parking space (as in Hayakawa), or pulls up next to a parking space and the system selects that space when the IPA switch is 
The applicant argues on page 9 that what Hayakawa teaches regarding phase A and B “is totally another thing from the ECU executing the processing of detecting parking spaces.” The applicant further argues in the same paragraph that “The ECU of the present application does not detect parking spaces when in the first mode whereas the system of Hayakawa detects parking spaces (Me, Mr) when in the mode of the phase A.” The examiner agrees that the Hayakawa detects parking spaces in phase A. However, the examiner does not agree that this excludes Hayakawa from reading on the claims of the present application. The claims of the present application do not teach anything about recognizing parking spaces. In claim 6, the PVM mode is defined: “(PVM) mode…is…” and “A PVM function is”. Just because the prior art teaches additional and non-contradicting functions, does not mean that it does not also teach claim 6. It seems to the examiner that it is typical for applicable prior art to teach additional functions in addition to the claim language of an application. 
Remarks, under the heading “(2) Comparison to Miyoshi” that applying Miyoshi to claim 6 should not be done because in Miyoshi, it is when the driver puts the vehicle into reverse gear that the display changes from Fig. 5A to Fig. 6. In the last Detailed Action, which was the Final Rejection dated August 20, 2021, on page 12, the examiner made the analogy that Miyoshi Fig. 5A, display area 21B, is analogous to the first bird’s-eye image of the present application. The examiner then argued that when the vehicle is put into reverse gear, that switches the mode and associated display. The applicant is arguing that this is different from the present application because in the present application, the vehicle can be moving in reverse and still be in the PVM mode, which displays the first bird’s-eye image. The examiner accepts this point and will no longer use the changing gears in Miyoshi as a way to change modes. But the examiner finds this difference easily cured since Hayakawa teaches changing modes at the touch of a button, like the present application. 
The applicant’s arguments Remarks, under the heading “(3) The Cited References Teach Away from the Inventions of claims 6 and 15” will now be addressed. The applicant argues in the “first reason” that, according to Hayakawa paragraph 0169 “an overhead image 21a of the expanded display area is created and displayed on the display 21.” Furthermore, paragraph 0170 teaches that the system “re-creates the overhead image 21a with the expanded display area”. The applicant interprets this on page 10 of the Remarks to mean that Hayakawa “creates another image in addition to a normal overhead image.” The applicant then argues that Miyoshi paragraph 0058 teaches that only a single overhead image is used. The applicant then Final Rejection, and the displays in Miyoshi, as shown in Figs. 3 and 4 of the Final Rejection. Fig. 3 of the Final Rejection (Fig. 5a of Miyoshi), item 21B, does show offsets from each lateral surface. Miyoshi was not used to teach the second bird’s-eye image. 
Regarding the “second reason” under “(3)” brought up on page 11 of the Remarks, the applicant argues that Hayakwa “executes the processing of detecting parking spaces,” whereas in Miyoshi when the vehicle is in forward gear, the system does not detect parking spaces. It seems to the examiner that claim 6 is about display modes. There’s nothing in the claim about gear shifting or detecting parking spaces. The examiner respectfully thinks that if the display modes and their characteristics are taught in the prior art, then they are taught, regardless of additional details about how exactly the mode is entered. In many parking assist systems, a mode is entered through shifting the gear shifter. In many others, it’s through pushing a button. Sometimes, the gear is shifted at the push of a button. The applicant seems to be arguing that Miyoshi teaches gear shifting while Hayakawa teaches button pushing, and therefore it would not be obvious to combine them. The examiner respectfully does not find this argument persuasive. 

The 35 USC 112(a) rejection for claim 14 made in the last Detailed Action is withdrawn because the applicant amended the claim as recommended and the claim now has written description. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

.
Claim 6 recites 
A vehicle surrounding display apparatus applied to a vehicle comprising: 
an imaging sensor for taking an image of a surrounding of said vehicle; 
a display screen including a display screen with a predetermined size; and 
a display control unit for displaying images on said display screen, each of said images corresponding to each of a plurality of modes, wherein 
said display control unit is configured to 
set a first mode as a display mode from the plurality of modes, the first mode being a Panoramic View Monitor (PVM) mode which is a display mode of when a PVM function is in operation where the PVM [function?] is a function to assist driver's driving by displaying a surrounding region of the vehicle on the display screen when the vehicle is traveling at a low speed; 
generate a first bird's-eye view image based on said taken image, 
said first bird's-eye view image being an image of said vehicle and a first surrounding region of said vehicle, where a display range of the first surrounding region remains unchanged, and 
display said generated first bird's-eye view image in a first display area with a fixed size on said display screen; and 
generate a first another image different from said first bird's-eye view image based on said taken image and display said generated first another image in a second display area with another fixed size on said display screen, and 
said display control unit is further configured to 
set a second mode as another display mode from the plurality of modes, the second mode being an Intelligent Parking Assist (IPA) mode which is a display mode at which a parking assist control to assist a driver in a parking operation or an operation to leave a parking space by automatically steering a steering wheel when parking the vehicle or leaving the parking space is executed; -2- 117135.0280400 DC01 1232588v1PATENT U.S. Application No. 16/025,297 Attorney Docket No. 117135.0280400 
generate a second bird's-eye view image based on said taken image, 
said second bird's eye view image being an image of said vehicle and a second surrounding region of said vehicle wider than said first surrounding region, where the display range of the second surrounding region remains unchanged, and 
display said generated second bird's-eye view image in said first display area; and 
generate a second another image different from said second bird's-eye view image based on said taken image, and 
display said generated second another image in said second display area; and 
the second surrounding region of said vehicle is a range from both lateral surfaces of the vehicle to a position separated from these lateral surfaces in the vehicle outward direction.  

Claim 6 teaches a system to: “generate a first bird's-eye view image based on said taken image” and “generate a first another image different from said first bird's-eye view image based on said taken image”. These images are displayed in PVM mode “when the vehicle is traveling at a low speed”. In IPA mode, the claim also teaches a system to “generate a second bird's-eye view image based on said taken image” and “generate a second another image different from said second bird's-eye view image based on said taken image”. It seems that the “taken image” being referred to in the PVM mode is a moving image. This is especially supported by the fact that the vehicle is moving and it is difficult to imagine that the applicant intends to claim fixed images. Yet the fact that moving images are what are displayed becomes a problem because the first bird’s-eye view image and the first another image are “based on said taken image” which is singular. It seems that what is really happening is that the system has “an imaging sensor” that takes continuous images of the vehicle and its surroundings and then a display apparatus displays these images in a specific way. There does not seem to be any reason why the moving images displayed in PVM mode need to be “based on said taken image.” They are simply based on taken images, but displayed in a specific way that correlates to the mode the vehicle is in. 
Furthermore, it is not clear that the first bird’s-eye view image and the first another image can be “based on said taken image”. If the sensor takes or stiches together a 
The IPA mode teaches similar images and the claim states that these images are also based on “said taken image”. As lines 5-6 make clear, these are different images. Lines 5-6 teach “displaying images…each of said images corresponding to each of a plurality of modes”. Since that is the case, shouldn’t line 3 read that the there is “an imaging sensor for taking 
Claim 15 has a similar problem because it uses similar language. For examination purposes, the claims will be interpreted as stated above. It seems to the examiner that the main point of the clause “based on said taken image” is that the images are at least partly video images, not purely graphical icons of the vehicle.
Claim 6 is also rejected for reciting in part “the PVM is a function”. The phase should probably read “the PVM function is a function”. That is because the PVM has already been defined as a mode. Without this change the phrase lacks written description. The intent of the phrase seems to be to define the PVM function, not the PVM mode which is a display mode. For examination purposes, the phrase as corrected above is how the claim will be interpreted. Claim 15 includes similar language and is rejected for similar reasons. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 6 recites on line 12 a “said taken image”. The antecedent for which is the “an image” on line 3. But line 24 teaches an apparently different “said taken image” for which there is no antecedent basis for. This might be solved by teaching: an imaging sensor for taking images…. For examination purposes, that is how claim 6 will be interpreted. Claim 15 uses similar language and is rejected for similar reasons. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (US2018/0308358 A1) in view of Carls (Stephanie Carls, “2017 Ford Escape: Letting a Car Park Itself with Enhanced Active Park Assist,” (YouTube .

Regarding claim 6, Hayakawa teaches:
A vehicle surrounding display apparatus applied to a vehicle comprising: 
an imaging sensor for taking an image of a surrounding of said vehicle (see Fig. 3); 
a display screen including a display screen with a predetermined size (see Hayakawa, Fig. 7A. The overwhelming preponderance of the evidence is that the display screen is a predetermined size.); and 
a display control unit for displaying images on said display screen (see Fig. 1 for parking assist apparatus 100 with display 21), each of said images corresponding to each of a plurality of modes (Hayakawa teaches a parking system and method in which a mark MK can be displayed to show a driver where an available parking space is even when the whole parking space is not available (see paragraphs 0147). The “marks MK” also “serve as selection buttons.” When a mark MK is selected by a vehicle occupant, the space associated with the mark becomes the “target parking space Mo” (see paragraph 0153). Then paragraph 0169 teaches that “when the selection information of a mark MK is input, the control device 10 expands the display area (real space) which can be displayed in a predetermined display region of the display 21. Then, an overhead image 21a of the expanded display area is created and displayed on display 21.” Hayakawa teaches in paragraph 0035, that: “the parking assist process may be triggered by the operation of a start switch of the parking assist apparatus 100.” Only in Hayakawa, step 109, according to paragraph 0109, does the parking assist apparatus 100 “executes the parking assist process or automated parking process” and “controls the operation of the drive system 40…so that the subject vehicle V moves along the route.” Therefore, the real start of automatic parking occurs when one space MK is selected as the target space Mo, which is when there is a Y out of Hayakawa, Fig. 2, step 106. Paragraph 0107, in particular, clearly shows this. It teaches that “starting the automated parking process” is directly related to selecting “the target parking space Mo.” A target space Mo must be selected for automated parking to be executed. For more on this, see the “Response to Arguments” section of the Final Rejection, dated August 20, 2021. For convenience, the examiner will term the park of the process before pushing a button to select a space as “phase A” and the process after that, which is the start of automated parking” as “phase B”. As will be shown, these two modes corelate to two different bird’s eye views.), wherein 
said display control unit is configured to 
set a first mode as a display mode from the plurality of modes, the first mode being a Panoramic View Monitor (PVM) mode which is a display mode of when a PVM function is in operation where the PVM is a function to assist driver's driving by displaying a surrounding region of the vehicle on the display screen when the vehicle is traveling at a low speed (at least Fig. 8B and paragraph 0020. See also paragraph 0122. Fig. 8B occurs in phase A); 
generate a first bird's-eye view image based on said taken image (see at least Fig. 8B, left hand side, and paragraph 0020. See also paragraph 0122.), 
said first bird's-eye view image being an image of said vehicle and a first surrounding region of said vehicle, where a display range of the first surrounding region remains unchanged (see at least Fig. 8B, left hand side, and paragraph 0020. See also paragraph 0122.), and 
display said generated first bird's-eye view image in a first display area with a fixed size on said display screen (see at least Fig. 8B, left hand side, and paragraph 0020. See also paragraph 0122.); and 
generate a first another image different from said first bird's-eye view image based on said taken image and display said generated first another image in a second display area with another fixed size on said display screen (see Fig. 8B, right hand side, image 21b), and 
said display control unit is further configured to 
set a second mode as another display mode from the plurality of modes, the second mode being an Intelligent Parking Assist (IPA) mode which is a display mode at which a parking assist control to assist a driver in a parking operation (see the discussion of phase B in this rejection above
generate a second bird's-eye view image based on said taken image (see Hayakawa, Fig. 7A, display area 21a, attached to this Detailed Action as Figure 3, for one bird’s eye view at one zoom level. See paragraph 0169 for what happens when the occupant selects a parking space. When that happens “the control device 10 expands the display area (real space) which can be displayed in a predetermined display region of the display 21. Then, an overhead image 21a of the expanded display area is created and displayed on display 21.”), 
said second bird's eye view image being an image of said vehicle and a second surrounding region of said vehicle wider than said first surrounding region, where the display range of the second surrounding region remains unchanged (see Hayakawa, Fig. 7A, display area 21a, attached to this Detailed Action as Figure 3, for one bird’s eye view at one zoom level. See paragraph 0169 for what happens when the occupant selects a parking space. When that happens “the control device 10 expands the display area (real space) which can be displayed in a predetermined display region of the display 21. Then, an overhead image 21a of the expanded display area is created and displayed on display 21.” What does this mean? To figure that out the terms “display area” and “display region” must be understood. To determine this, see paragraph 0121 for the statement that “the display area refers to an area in the real space including the subject vehicle V.” Therefore, the term “display area” refers to the actual area detected by the camera. For example, Fig. 3, as taught in paragraph 0121, shows a “display area R” bounded by the dotted-dashed line. That “display area” is then displayed as an “overhead image 21a.” Now that the terms are clear, the phrase in paragraph 0169 that reads “an overhead image 21a of the expanded display area is created and displayed on the display 21,” makes sense. What is being taught in paragraph 0169 is that the control device 10 “expands the display area (real space) which can be displayed in a predetermined display region of the display 21.” Paragraph 0170 goes on to teach that, because the “overhead image 21” can display an “expanded display area” that was just created “even when a parking space cannot be displayed on the display 21, the control device 10…re-creates the overhead image 21a with the expanded display area thereby to display the parking space, which was not able to be displayed, on the display 21.” In other words, the cameras zoom out to create an “expanded display area, and, as taught in paragraph 0169 “an overhead image 21a of the expanded display area is created and displayed.” The physical dimensions of the overhead image 21a, as displayed on the display 21, do not change. It does not matter if the overhead image 21a is an “expanded display area” or not. As taught in paragraph 0169, image 21a has a “predetermined display region.” This is further made clear in paragraph 0195, which teaches a “predetermined display region 21a defined on the display surface of display 21.” This is further made clear in paragraph 0201, which teaches that: “the display area which can be displayed in a predetermined display region 21a is expanded.”), and 
display said generated second bird's-eye view image in said first display area (see paragraphs 0169-0170); and 
generate a second another image different from said second bird's-eye view image based on said taken image (Hayakawa Fig. 4A, shows that a parking path moves forward and then reverses into a parking spot. See paragraph 0120 for 21b of Fig. 7A changing as the vehicle moves along its automatic parking path. This is what the present invention does too), and 
display said generated second another image in said second display area (see paragraph 0120); and 
the second surrounding region of said vehicle is a range from both lateral surfaces of the vehicle to a position separated from these lateral surfaces in the vehicle outward direction (see Hayakawa, Fig. 7B, display area 21a, for an initial bird’s eye view. The vehicle is centered in the display area. See paragraphs 0169-0170 and paragraph 0195 and 0201 for the fact that the fact that the display area can be changed (i.e. expanded to show more surrounding parking spaces), even while the predetermined display region 21a remains fixed. See also Fig. 3). 
Yet Hayakawa does not appear to explicitly further teach: 
a display mode at which a parking assist control to assist a driver in a parking operation or an operation to leave a parking space by automatically steering a steering wheel when parking the vehicle or leaving the parking space is executed; -2- 117135.0280400 DC01 1232588v1PATENT U.S. Application No. 16/025,297 Attorney Docket No. 117135.0280400
However, Carls teaches:
a display mode at which a parking assist control to assist a driver in a parking operation or an operation to leave a parking space by automatically steering a steering wheel when parking the vehicle or leaving the parking space is executed-2-117135.0280400 DC01 1232588v1PATENTU.S. Application No. 16/025,297Attorney Docket No. 117135.0280400 (see 0:40-0:45 for “when you’re ready to park you press the park assist button”. Then, when the driver goes by the parking spot, the system will measure to make sure the car fits. Once the fit is confirmed, the driver puts the car in reverse and takes her hands off the steering wheel and the steering wheel is automatically moved. This can be seen in 0:55-1:34. See 1:36-1:43 for automatic steering out of the parking space as well. This include automatically steering the steering wheel.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hayakawa, to add the additional features of a display mode at which a parking assist see 1:07-1:09 for the occupant exclaiming “so cool!” during the automatic parking, and 1:10-1:19 for the occupant enthusing “I seriously cannot back up this well…this is perfect for me.” This indicates that the system is making it easier for the occupant to park, and thus making the car good for the consumer and potentially increasing sales.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined prior art elements according to known methods to yield predictable results. See MPEP § 2141, subsection III.

Regarding claim 7, Hayakawa and Carls teach the vehicle surrounding display apparatus according to claim 6.
Hayakawa further teaches a vehicle surrounding display apparatus further comprising 
a parking assist control unit for performing a parking assist control which 
determines a target parking position of said vehicle (see Fig. 4A-4C, item Mr, and Fig. 2, steps 103-107), 
calculates a target path from a current position to said target parking position (see Fig. 4A-4C, and Fig. 2, step 108 
moves said vehicle along said target path (see Fig. 4D and Fig. 2, step 109), 
wherein said display control unit is configured to 
set said display mode to said first mode when said parking assist control is not being performed (see Fig. 7A); and 
set said display mode to said second mode when said parking assist control is being performed (see paragraphs 0169-0170).  

Regarding claim 11, Hayakawa and Carls teach the vehicle surrounding display apparatus according to claim 6.
Hayakawa further teaches a vehicle surrounding display apparatus, wherein 
said second mode is a mode when the vehicle is in a parking operation (see paragraphs 0169-0170. Note that when paragraph 0169 teaches in the first line “when the selection information of a mark MK is input” that this means the beginning of when the parking assist system actually executes the parking operation. For more on this, see the “Response to Arguments” section of the Final Rejection dated August 30, 2021).  

 
Regarding claim 12, Hayakawa and Carls teach the vehicle surrounding display apparatus according to claim 6.
Hayakawa further teaches a vehicle surrounding display apparatus, wherein 
said first mode is a mode when the vehicle is traveling at a low speed (see paragraph 0049 for a slow speed indicating the vehicle occupant is looking for a parking space in a parking area.).  


Claim 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Carls in further view of Mitsugi et al (JP2015076654A).

Regarding claim 8, Hayakawa and Carls teach the vehicle surrounding display apparatus according to claim 7.
Hayakawa further teaches a vehicle surrounding display apparatus, wherein 
said first another image and said second another image are traveling direction images which are images including a region in a traveling direction of said vehicle (see Fig. 8D).
Yet Hayakawa and Carls do not appear to further teach:
said display control unit is configured to narrow an angle of view of said second another image compared with an angle of view of said first another image.  
However, Mitsugi teaches:
said display control unit is configured to narrow an angle of view of said second another image compared with an angle of view of said first another image (for examination purposes, the phrase “narrow an angle,” will be interpreted based on paragraph 0085 of the specification of the instant application, which states that using a “narrow angle” for image 202, the “second another image,” enables the travel direction to be “magnified…compared to the corresponding region in the travelling direction image 102,” the “first another image.” What this entire claim is saying is essentially: zoom out when in parking assist mode. That is the main overall difference between Figs. 5 and 8 of the instant application on both the left and right sides of the display. In Fig. 5, parking assist is “not being performed” (see paragraphs 0049 and 0008 of the instant application), and both views on the display are zoomed out in comparison to Fig. 8 of the instant application, in which parking assist is being performed. Mitsugi teaches this. Fig. 7 of Mitsugi is an image of when the vehicle is in parking assist mode. So is Fig. 5. Therefore either one can be used to represent differences between being in parking mode and not being in parking mode, which is represented by Mitsugi, Fig. 3. In this case, for this claim, comparing Mitsugi, Fig. 7, image 160 to Fig. 3, image 106 clearly reveals that image 160 is not magnified as much in the direction of travel. Mitsugi, paragraph 0070 teaches explicitly that Fig. 7, image 160 has a “longer in a longitudinal direction” than Fig. 5, image 140, or Fig. 6, image 150. Fig. 7, image 160 also clearly less magnified than Fig. 3, image 140. Therefore, this claim limitation is taught by Mitsugi. Note that this does not contradict the teaching of Mitsugi in paragraph 0077 as discussed in the Response to Arguments section of this Detailed Action, where it was pointed out that in Mitsugi, paragraph 0077, Mitsugi only says that the overhead view does not change magnification. But the “second another image” is not an overhead image so paragraph 0077 does not apply here.) 


Regarding claim 13, Hayakawa and Carls teach the vehicle surrounding display apparatus according to claim 12.
Yet Hayakawa and Carls do not further teach everything else in the claim.
However, Mitsugi teaches 
A vehicle surrounding display apparatus according to wherein 
said low speed is a speed less than or equal to 12 km/h (see Mitsugi, paragraph 0040).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hayakwa and Carls, to add the additional features of a parking assist control unit wherein said low speed is a speed less than or equal to 12 km/h, as taught by Mitsugi. The motivation for doing so would be to specify an threshold speed at which to trigger a particular mode. 
This combination is especially obvious because Fig. 5 of Hayakawa implies speeds when cruising for a parking space, but no numbers are put on the figure. 

9 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Carls in further view of Imanishi et al. (JP2004252837A).

Regarding claim 9, Hayakawa and Carls teach the vehicle surrounding display apparatus according to claim 7.
Hayakawa further teaches 
A vehicle surrounding display apparatus wherein 
said parking assist control unit is configured to determine a target stop position where said vehicle tentatively stops in order to switch a traveling direction from forward to backward (see Fig. 4A,point Mw, and paragraph 0074 for the “intermediate position Mw,” after which the vehicle “reverses to complete the parking maneuver into a parking space PL.”), 
said target path includes 
a first path along which said vehicle travels forward from said current position to said target stop position and 
a second path along which said vehicle travels backward from said target stop position to said target parking position (for the above two points see Fig. 4A, point Mw and paths L1 and L2, and paragraph 0074 for the “intermediate position Mw,” after which the vehicle “reverses to complete the parking maneuver into a parking space PL.”).
Yet Hayakawa and Carls do not appear to explicitly further teach:
said display control unit is configured, when said second mode is selected as said display mode, to display both of said target stop position and said target 
However, Imanishi teaches:
said display control unit is configured, when said second mode is selected as said display mode, to display both of said target stop position and said target parking position in said second bird's-eye view image at least until said vehicle reaches said target stop position from said current position (see Figs. 7 and 8, paragraph 0039, and the middle of page 4 of the attached English translation for Fig. 7 being “a diagram showing an example of a display image on the in-vehicle monitor 3 when the vehicle c is parked in a parking lot by parallel parking.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hayakawa and Carls, to add the additional features of being able to view both the target stop position and the target parking position in the same bird’s-eye view image, as taught by Imanishi. The motivation for doing so would be to confirm that the projected path of the vehicle will not hit an object, as recognized by Imanishi (see paragraph 0039). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Carls in further view of Mitsugi (JP2015076645A) in further view of Imanishi et al. (JP2004252837A).


Hayakawa further teaches 
A vehicle surrounding display apparatus wherein 
said parking assist control unit is configured to determine a target stop position where said vehicle tentatively stops in order to switch a traveling direction from forward to backward (see Fig. 4A,point Mw, and paragraph 0074 for the “intermediate position Mw,” after which the vehicle “reverses to complete the parking maneuver into a parking space PL.”), 
said target path includes 
a first path along which said vehicle travels forward from said current position to said target stop position and 
a second path along which said vehicle travels backward from said target stop position to said target parking position (for the above two points see Fig. 4A, point Mw and paths L1 and L2, and paragraph 0074 for the “intermediate position Mw,” after which the vehicle “reverses to complete the parking maneuver into a parking space PL.”).
Yet Hayakawa, Carls, and Mitsugi do not appear to explicitly further teach:
said display control unit is configured, when said second mode is selected as said display mode, to display both of said target stop position and said target parking position in said second bird's-eye view image at least until said vehicle reaches said target stop position from said current position.
However, Imanishi teaches:
said display control unit is configured, when said second mode is selected as said display mode, to display both of said target stop position and said target parking position in said second bird's-eye view image at least until said vehicle reaches said target stop position from said current position (see Figs. 7 and 8, paragraph 0039, and the middle of page 4 of the attached English translation for Fig. 7 being “a diagram showing an example of a display image on the in-vehicle monitor 3 when the vehicle c is parked in a parking lot by parallel parking.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hayakawa and Carls and Mitsugi to add the additional features of being able to view both the target stop position and the target parking position in the same bird’s-eye view image, as taught by Imanishi. The motivation for doing so would be to confirm that the projected path of the vehicle will not hit an object, as recognized by Imanishi (see paragraph 0039). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Carls in further view of Mitsugi (JP2015076645A) in further view of Shimizu et al. (US2006/0287826 A1).

Regarding claim 14, Hayakawa and Carls teach the vehicle surrounding display apparatus according to claim 6.
Hayakawa further teaches 
A vehicle surrounding display apparatus wherein 
the first bird's eye view image is configured to display a front -4-117135.0280400 DC01 1232588v1PATENTU.S. Application No. 16/025,297Attorney Docket No. 117135.0280400distance reference line (see Hayakawa, Fig. 8D, right image, with the reference lines shown with hash marks on them.).
However, Hayakawa and Carls do not appear to explicitly further teach:
A vehicle surrounding display apparatus, wherein 
the first bird's eye view image is configured to display 
a front distance reference line, and 
the first another image is configured to display 
a message for alerting a driver depending on a driving situation of the vehicle.
Yet Mitsugi further teaches:
A vehicle surrounding display apparatus, wherein 
the first bird's eye view image is configured to display 
a front distance reference line (see the 35 USC 112(a) rejection of this Detailed Action for the fact that the “first surrounding region” will be interpreted as first bird’s eye view image. With that in mind, See Mitsugi, Fig. 3, image 108, line 112 and the last full paragraph of page 3 of the English translation for “a first guide line 112 as a guide image [that] is superimposed” on the “overhead image region 108.” Note that Mitsugi teaches in paragraph 0032 that Fig. 3 is “before a start” of parking. Note that image 108 is nearly identical to the instant application’s Fig. 5, image 101, reference line 103.).
see the last full paragraph on page 3 of the English translation). 
However, Hayakawa, Carls, and Mitsugi do not appear to explicitly further teach:
A vehicle surrounding display apparatus, wherein 
the first another image is configured to display 
a message for alerting a driver depending on a driving situation of the vehicle (in the present application, an example of this message can be found in Fig. 5, item 106, where a driver is advised in first mode to “check the vehicle surroundings directly.” The alert is also described at least in the specification of the present application, paragraph 0053. In Fig. 5 of the present application, the first another image is in the forward direction, though it can be “when traveling backward,” according to paragraph 0051. However, the first another image does have to be an image provided before the start of the second mode, which is the IPA mode. In other words, the first another image, must be an image that is provided before the system has entered the second mode in which the system begins executing automatic parking mode. Furthermore, the text absolutely must be displayed within the image 102 has shown in Fig. 5. The text or alert message cannot be shown outside of the image 102. It cannot show up in another box located somewhere else on the display screen that is located in the dashboard. With that in mind, see Shimizu (US2006/0287826 A1), Fig. 7, item 46 and 44. The alerts are when the driver is moving the vehicle manually, as seen in Fig. 30. In that sense, the alert is in the first mode.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hayakawa, Carls, and Mitsugi to add the additional features of a vehicle surrounding display apparatus, wherein the first another image is configured to display a message for alerting a driver depending on a driving situation of the vehicle, as taught by Shimizu. The motivation for doing so would be to alert a driver of an obstacle in the display near the obstacle, as recognized by Shimizu (see Fig. 7 and paragraph 0385). 
In summary, Mitsugi teaches “a warning message 104”, which states “’please check the surroundings directly’” (see the middle of page 3 of the English translation). But the alert is just below the first another image, not within it. Because Mitsugi is so close to the present application, it would seem obvious to simply move the warning into the display. If prior art teaches displaying text in a display region, especially one that involves parking, that would complete the rejection. Shimizu does that. 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 



    PNG
    media_image1.png
    474
    564
    media_image1.png
    Greyscale

Figure 6 - Shimizu, Fig. 7



    PNG
    media_image2.png
    390
    608
    media_image2.png
    Greyscale

Figure 1 (repeated) – Instant Application, Fig. 5. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa in view of Carls in further view of Harada et al. (US2009/0073263 A1). 

Regarding claim 15, Hayakawa teaches:
A vehicle surrounding display apparatus applied to a vehicle comprising: 
an imaging sensor for taking an image of a surrounding of said vehicle (see Fig. 3); 
a display screen including a display screen with a predetermined size (see Hayakawa, Fig. 7A. The overwhelming preponderance of the evidence is that the display screen is a predetermined size.
a display control unit for displaying images on said display screen (see Fig. 1 for parking assist apparatus 100 with display 21), each of said images corresponding to each of a plurality of modes (Hayakawa teaches a parking system and method in which a mark MK can be displayed to show a driver where an available parking space is even when the whole parking space is not available (see paragraphs 0147). The “marks MK” also “serve as selection buttons.” When a mark MK is selected by a vehicle occupant, the space associated with the mark becomes the “target parking space Mo” (see paragraph 0153). Then paragraph 0169 teaches that “when the selection information of a mark MK is input, the control device 10 expands the display area (real space) which can be displayed in a predetermined display region of the display 21. Then, an overhead image 21a of the expanded display area is created and displayed on display 21.” Hayakawa teaches in paragraph 0035, that: “the parking assist process may be triggered by the operation of a start switch of the parking assist apparatus 100.” Only in Hayakawa, step 109, according to paragraph 0109, does the parking assist apparatus 100 “executes the parking assist process or automated parking process” and “controls the operation of the drive system 40…so that the subject vehicle V moves along the route.” Therefore, the real start of automatic parking occurs when one space MK is selected as the target space Mo, which is when there is a Y out of Hayakawa, Fig. 2, step 106. Paragraph 0107, in particular, clearly shows this. It teaches that “starting the automated parking process” is directly related to selecting “the target parking space Mo.” A target space Mo must be selected for automated parking to be executed. For more on this, see the “Response to Arguments” section of the Final Rejection, dated August 20, 2021. For convenience, the examiner will term the park of the process before pushing a button to select a space as “phase A” and the process after that, which is the start of automated parking” as “phase B”. As will be shown, these two modes corelate to two different bird’s eye views.), wherein 
said display control unit is configured to 
set a first mode as a display mode from the plurality of modest, the first mode being a Panoramic View Monitor (PVM) mode which is a display mode of when a PVM function is in operation where the PVM is a function to assist driver's driving by displaying a surrounding region of the vehicle on the display screen when the vehicle is traveling at a low speed (at least Fig. 8B and paragraph 0020. See also paragraph 0122. Fig. 8B occurs in phase A); 
generate a first bird's-eye view image based on said taken image (see at least Fig. 8B, left hand side, and paragraph 0020. See also paragraph 0122.), 
said first bird's-eye view image being an image of said vehicle and a first surrounding region of said vehicle, where a display range of the first surrounding region remains unchanged (see at least Fig. 8B, left hand side, and paragraph 0020. See also paragraph 0122.
display said generated first bird's-eye view image in a first display area with a fixed size on said display screen (see at least Fig. 8B, left hand side, and paragraph 0020. See also paragraph 0122.); and 
generate a first another image different from said first bird's-eye view image based on said taken image and display said generated first another image in a second display area with another fixed size on said display screen (see Fig. 8B, right hand side, image 21b), and 
said display control unit is further configured to 
set a second mode as another display mode from the plurality of modes, the second mode being an Intelligent Parking Assist (IPA) mode which is a display mode at which a parking assist control to assist a driver in a parking operation (see the discussion of phase B in this rejection above); 
generate a second bird's-eye view image based on said taken image (see Hayakawa, Fig. 7A, display area 21a, attached to this Detailed Action as Figure 3, for one bird’s eye view at one zoom level. See paragraph 0169 for what happens when the occupant selects a parking space. When that happens “the control device 10 expands the display area (real space) which can be displayed in a predetermined display region of the display 21. Then, an overhead image 21a of the expanded display area is created and displayed on display 21.”), 
said second bird's eye view image being an image of said vehicle and a second surrounding region of said vehicle wider than said see Hayakawa, Fig. 7A, display area 21a, attached to this Detailed Action as Figure 3, for one bird’s eye view at one zoom level. See paragraph 0169 for what happens when the occupant selects a parking space. When that happens “the control device 10 expands the display area (real space) which can be displayed in a predetermined display region of the display 21. Then, an overhead image 21a of the expanded display area is created and displayed on display 21.” What does this mean? To figure that out the terms “display area” and “display region” must be understood. To determine this, see paragraph 0121 for the statement that “the display area refers to an area in the real space including the subject vehicle V.” Therefore, the term “display area” refers to the actual area detected by the camera. For example, Fig. 3, as taught in paragraph 0121, shows a “display area R” bounded by the dotted-dashed line. That “display area” is then displayed as an “overhead image 21a.” Now that the terms are clear, the phrase in paragraph 0169 that reads “an overhead image 21a of the expanded display area is created and displayed on the display 21,” makes sense. What is being taught in paragraph 0169 is that the control device 10 “expands the display area (real space) which can be displayed in a predetermined display region of the display 21.” Paragraph 0170 goes on to teach that, because the “overhead image 21” can display an “expanded display area” that was just created “even when a parking space cannot be displayed on the display 21, the control device 10…re-creates the overhead image 21a with the expanded display area thereby to display the parking space, which was not able to be displayed, on the display 21.” In other words, the cameras zoom out to create an “expanded display area, and, as taught in paragraph 0169 “an overhead image 21a of the expanded display area is created and displayed.” The physical dimensions of the overhead image 21a, as displayed on the display 21, do not change. It does not matter if the overhead image 21a is an “expanded display area” or not. As taught in paragraph 0169, image 21a has a “predetermined display region.” This is further made clear in paragraph 0195, which teaches a “predetermined display region 21a defined on the display surface of display 21.” This is further made clear in paragraph 0201, which teaches that: “the display area which can be displayed in a predetermined display region 21a is expanded.”), and 
display said generated second bird's-eye view image in said first display area (see paragraphs 0169-0170
generate a second another image different from said second bird's-eye view image based on said taken image (Hayakawa Fig. 4A, shows that a parking path moves forward and then reverses into a parking spot. See paragraph 0120 for 21b of Fig. 7A changing as the vehicle moves along its automatic parking path. This is what the present invention does too), and 
display said generated second another image in said second display area (see paragraph 0120); and 
the second surrounding region of said vehicle is a range from both lateral surfaces of the vehicle to a position separated from these lateral surfaces in the vehicle outward direction (see Hayakawa, Fig. 7B, display area 21a, for an initial bird’s eye view. The vehicle is centered in the display area. See paragraphs 0169-0170 and paragraph 0195 and 0201 for the fact that the fact that the display area can be changed (i.e. expanded to show more surrounding parking spaces), even while the predetermined display region 21a remains fixed. See also Fig. 3). 
Yet Hayakawa does not appear to explicitly further teach:
a display mode at which a parking assist control to assist a driver in a parking operation or an operation to leave a parking space by automatically steering a steering wheel when parking the vehicle or leaving the parking space is executed
However, Carls teaches:
a display mode at which a parking assist control to assist a driver in a parking operation or an operation to leave a parking space by automatically steering a steering wheel when parking the vehicle or leaving the parking space is executed (see 0:40-0:45 for “when you’re ready to park you press the park assist button”. Then, when the driver goes by the parking spot, the system will measure to make sure the car fits. Once the fit is confirmed, the driver puts the car in reverse and takes her hands off the steering wheel and the steering wheel is automatically moved. This can be seen in 0:55-1:34. See 1:36-1:43 for automatic steering out of the parking space as well. This include automatically steering the steering wheel.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hayakawa, to add the additional features of a display mode at which a parking assist control to assist a driver in a parking operation or an operation to leave a parking space by automatically steering a steering wheel when parking the vehicle or leaving the parking space is executed-2-117135.0280400 DC01 1232588v1PATENTU.S. Application No. 16/025,297Attorney Docket No. 117135.0280400, as taught by Carls. The motivation for doing so would be to have a system that parks and un-parks a car, as recognized by Carls (see 1:07-1:09 for the occupant exclaiming “so cool!” during the automatic parking, and 1:10-1:19 for the occupant enthusing “I seriously cannot back up this well…this is perfect for me.” This indicates that the system is making it easier for the occupant to park, and thus making the car good for the consumer and potentially increasing sales.). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 
Yet Hayakawa and Carls do not appear to explicitly further teach:
a part of the second display area is hidden with a masking,
      However, Harada teaches:
a part of the second display area is hidden with a masking (in the present application, an example of this masking can be found in Fig. 5, item 105, which is described in the specification of the present application, paragraph 0053, as “masking”. The paragraph teaches that “the driver may feel strange if a part of the front range of the vehicle is displayed in the traveling direction image 102 because a distance in that part may be displayed in a distorted manner, and therefore that part is hidden with a masking 105.” With that in mind, See Harada, Fig. 2B and paragraphs 0057 for “masking section 13” and 0054 and Abstract.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Hayakawa and Carls to add the additional features of a part of the second display area is hidden with a masking, as taught by Hayakawa. The motivation for doing so would be to prevent a driver from being “oppressed by unusualness” of the distortion, as recognized by Harada (see paragraph 0170). 
This conclusion of obviousness corresponds to KSR rationale “A”: it would have been obvious to one of ordinary skill in the art before the effective filing date of the 

Conclusion
The prior art made of record not relied upon that is considered pertinent to applicant's disclosure is:
Hirata (US2018/0354556 A1), with priority to June 9, 2017, teaches a split screen parking assist display in Fig. 5. Paragraph 0110 teaches that the “leaving assist screen 600” can look like Figs. 8, 9, or 10. Paragraphs 0141-0144 teach that the leaving assist is largely the “same as those executed by the…parking assist control,” (quoted from paragraph 0144). Paragraph 0103 teaches that, in Fig. 10, either “parkable frame F2” or “button B” can be touched for the parking assist control to start. Paragraph 0105 goes on to teach that in leaving assist, a leaving direction can be selected instead of a parkable frame. Paragraphs 0120-0121 teaches that, when parkable frame F2 is pressed, that “starts parking assist control.” When that happens “the display processing unit 404 displays the parkable frame F2 in the display form different from that before the start of parking assist.” Paragraph 0084 elaborates that the F2 can go from a solid line to a broken line, for example. Paragraph 0087 goes on to teach that the parking space that the vehicle will actually park in can be selected and dragged on the screen if the user pushes and holds down a finger then drags the outline of the parking space. None of this means that the display area will change, but just that what is on the display can change. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665